NO. 12-19-00038-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 SOLOMON BURKE SQUALLS,                              §   APPEAL FROM THE 7TH
 APPELLANT

 V.                                                  §   JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                            §   SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Solomon Burke Squalls appeals his conviction for burglary of a building. Appellant’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                           BACKGROUND
       Appellant was charged by indictment with burglary of a building. The indictment further
alleged that Appellant previously had been convicted of two felonies. Appellant pleaded “not
guilty,” and the matter proceeded to a jury trial.
       At trial, the evidence established that Tyler Police Officers were called to the Goodman
Museum in response to a report of suspicious activity near the museum’s outdoor bathrooms. The
record reflects that officers discovered the door to one of the museum bathrooms to be “busted”
and taken off its hinges. Officers who were at the scene testified that the damage was consistent
with the door having been pried off in “some sort of forced entry” and some of the damage
appeared to have been done with the claw end of a hammer. Damage to the interior of the bathroom
was consistent with someone’s attempting to remove plumbing and other fixtures, including
copper pipe, which later could be sold.
         The record further indicates that upon their arrival at the scene, officers observed
Appellant, who was standing near the restrooms and who had a hammer in his possession. The
record further reflects that when an officer asked Appellant to “come here,” Appellant attempted
to flee. Appellant testified that he regularly comes to the park at night and, on that night, the door
already was off its hinges when he arrived at the bathrooms. Appellant further testified that he
merely found the hammer there. Further, Appellant explained that he ran from officers that night
because he had an outstanding warrant.
         Following the presentation of evidence and argument of counsel, the jury found Appellant
“guilty” as charged. At the outset of the trial on punishment, Appellant pleaded “true” to the
enhancement allegations. Ultimately, the jury found the enhancement allegations to be “true” and
assessed Appellant’s punishment at imprisonment for ten years.                        The trial court sentenced
Appellant accordingly, and this appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of the
case and further states that Appellant’s counsel is unable to raise any arguable issues for appeal. 1
We likewise have reviewed the record for reversible error and have found none.


                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.


         1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has expired
and no pro se brief has been filed.


                                                          2
Having done so and finding no reversible error, we grant Appellant’s counsel’s motion for leave
to withdraw and affirm the trial court’s judgment.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion
or the date that the last timely motion for rehearing was overruled by this Court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered September 4, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 4, 2019


                                         NO. 12-19-00038-CR


                                 SOLOMON BURKE SQUALLS,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1166-18)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.